Citation Nr: 0939787	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  04-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS).

2.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to April 1977.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO).  A 
videoconference hearing was held before the undersigned in 
November 2006.  A transcript of this hearing is of record.  
These issues were before the Board in April 2007 when they 
were remanded for additional development.


FINDINGS OF FACT

1.  Competent evidence reasonably establishes that the 
Veteran's MS had its onset during his active service.

2.  Throughout the appeal period, the Veteran's service-
connected right knee disability has been manifested by 
flexion to no less than 120 degrees and extension to no less 
than 5 degrees without slight recurrent subluxation or 
lateral instability.


CONCLUSIONS OF LAW

1.  Service connection for MS is warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A rating in excess of 20 percent for right knee 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(Codes) 5257, 5260, 5261 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
matters being addressed.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the claim of service connection for MS, because 
this decision grants service connection such disability, 
there is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice/duty to assist is harmless.

Regarding the claim for an increased rating, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned..  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).   Here, the Veteran was provided with VCAA notice in 
February 2004 and April 2007 letters from the RO that 
explained what the evidence needed to show to substantiate 
the claim.  These letters also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the Veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The Veteran had ample time to respond to these 
letters or supplement the record.  Thereafter, the claim was 
readjudicated (curing any notice timing defect).  See August 
2009 Supplemental Statement of the Case (SSOC).  Regarding 
VA's duty to assist, all appropriate development to obtain 
the Veteran's pertinent medical records has been completed.  
All available, pertinent post-service treatment records have 
been obtained, and all evidence constructively of record (VA 
medical records) has been secured.  The RO arranged for the 
appropriate VA examinations in 2002 and 2008.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  Evidentiary development is complete.  

VA's duties to notify and assist are met; accordingly, the 
Board will address the merits of the claims.

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and MS becomes manifest to a degree 
of 10 percent or more within seven years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes all of the evidence in the Veteran's claims 
file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran's service treatment records (STRs) show that he 
was treated on several occasions for falls due to a right 
knee disability, dizziness, aching/weak joints and headaches.  
During service no complaints or findings were attributed to 
MS.  

Post-service medical evidence includes both VA and private 
medical records dated from 1984 to 1998.  These records note: 
the Veteran's ongoing symptoms of falling and dizziness, 
including a report of the Veteran falling up to 25 times a 
day in February 1990; an MRI in 1992 showing brain lesions 
suggestive of MS; and a definitive diagnosis of MS in August 
1994.

A May 1999 statement from Dr. T. states that the Veteran had 
clinically confirmed MS dating back at least 20 years.  

The Veteran testified during an October 2002 personal hearing 
that although he had surgery on his service-connected right 
knee in 1984 and 1988, these surgeries did nothing to 
alleviate symptoms, specifically buckling of the right knee.  
In fact, the episodes of falling continued to progress after 
the surgeries.  

A July 2002 VA examination report notes the Veteran's history 
of knee buckling and falling, and attributes these symptoms 
to the Veteran's MS rather than to chondromalacia.

A February 2008 VA examination report notes the Veteran's 
history of right knee pain and weakness, falls and dizziness 
in service.  Currently, the Veteran's symptoms included 
memory problems, speech problems, significant weakness in 
both legs, numbness and tingling in the hands and feet, 
incontinence, diplopia and fatigue.  After reviewing the 
Veteran's claims file, the VA examiner stated that based on 
the Veteran's brain MRI reports and ongoing symptoms, a 
diagnosis of MS seemed likely.  He opined that the Veteran:

had documented [right] knee pain/weakness 
and falls repeatedly while in the 
service.  At that time, this was felt to 
be a musculoskeletal issue which began 
after blunt trauma to the knee, but given 
the degree of dysfunction and falls which 
he was having this suggests there more 
likely than not was some component of 
neuromuscular weakness present while he 
was in the service.  The cause of this 
neuromuscular weakness was as likely as 
not his initial presentation of Multiple 
Sclerosis.  MS may present initially with 
very specific, isolated deficits (ie 
[sic] focal weakness, numbness, tingling, 
vertigo) but then remain clinically 
latent for months or years before further 
relapse or progression.  This is as 
likely as not the case for this veteran. 
. . . His dizziness which he reported 
[during service] and currently are [sic] 
more likely than not due to his MS, 
though this was not really described in 
detail.

A February 2009 VA examination report notes the Veteran's 
history of numerous complaints, including falling and 
fatigue, in service, as well as post-service surgeries for 
meniscal tears in the right knee.  After examining the 
Veteran and reviewing his claims file, the VA examiner 
opined:

it is at least as likely as not the 
veterans [sic] multiple sclerosis was 
initially manifested during service or 
within 7 years after service. . . . 
[R]etrospectively, the [Veteran] does 
have symptomatology that is thought to be 
consistent with an "exacerbation" that 
can be traced back to symptomatology that 
was present while the [Veteran] was 
enlisted during service and continuing 
thereafter. 

When evaluating medical opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 
supra.  Here, the Board finds that the October 2008 VA 
opinion has the greatest probative value of the medical 
opinions of record.  This opinion is phrased in specific 
terms and the specialist provides sufficient rationale for 
his opinion.  The expert discusses the Veteran's in-service 
and post-service treatment, and the evidence of the onset of 
MS symptoms while in the military separate from those of a 
knee disorder, and concludes that the Veteran has MS that had 
its onset in service.  See Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007) (finding that an examination report is 
adequate where it describes the disability in sufficient 
detail so the Board can make a fully informed evaluation of 
the disability).  Accordingly, the Board finds that the 
October 2008 VA opinion holds substantial probative weight 
and is persuasive of a conclusion that the Veteran's MS is 
related to his military service.  Consequently, service 
connection for MS is warranted.

III.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
Where entitlement to compensation has already been 
established and increase in disability is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged 
ratings are appropriate in an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Under Code 5258, dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Code 5258.

The rating schedule provides for a 10 percent rating for 
slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 
5257.

Under Code 5014, chondromalacia substantiated by X-ray 
findings is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Code 5014.  Under Code 5003, degenerative arthritis is 
rated on the basis of limitation of motion for the specific 
joint involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Code 5003.

Flexion of the leg limited to 60 degrees warrants a 0 percent 
rating, flexion limited to 45 degrees warrants a 10 percent 
rating, flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension 
limited to 5 degrees warrants a 0 percent rating, extension 
limited to 10 degrees warrants a 10 percent rating, extension 
limited to 15 degrees warrants a 20 percent rating, extension 
limited to 20 degrees warrants a 30 percent rating, extension 
limited to 30 degrees warrants a 40 percent rating, and 
extension limited to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not 
preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

VA's General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98, (August, 1998).  Moreover, the General Counsel has also 
held that separate ratings may be assigned for disability of 
the same joint under Codes 5260 (for limitation of flexion) 
and 5261 (for limitation of extension),.  VAOGCPREC 9-2004 
(September, 2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, supra.

Again the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales, supra. Hence, the Board 
will summarize the relevant evidence where appropriate and 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, as to the claim.

The Veteran's STRs show that he was treated for 
chondromalacia of the right knee on several occasions during 
his military service.  A February 1981 rating decision 
awarded service connection for right knee chondromalacia.  
The Veteran underwent arthroscopic surgery of the right knee 
in 1984 and lateral release of the right knee in 1988.  In 
May 2002, he submitted a claim for an increased (greater than 
20 percent) rating.

A July 2002 VA examination report notes the Veteran's 
complaints of knee pain and buckling.  On examination, he 
lacked 5 degrees of full extension; otherwise range of motion 
was normal.  The Veteran had pain on both varus and valgus 
stress.  He had negative Lachman's maneuvers.  The examiner 
opined that the Veteran's pain on varus and valgus stress was 
likely not due to his chondromalacia.  Moreover, the 
Veteran's functional impairment from his right knee, 
especially the knee buckling, was more likely related to his 
MS than to his chondromalacia.

A May 2006 VA examination report notes the Veteran's 
complaints of right knee pain, stiffness, weakness, swelling, 
instability, locking, popping, fatigability and lack of 
endurance.  He denied using any braces or ambulatory aids 
when walking.  On examination, the Veteran's right knee 
appeared normal and aligned.  Motion was smooth, with no 
rigidity, joint fatigue, or weakness.  Range of motion was 
from 0 degrees of extension to 120 degrees of flexion.  The 
Veteran made no complaints of pain on motion.  There was no 
objective evidence of edema, effusion, instability, redness, 
heat, abnormal movement, guarding of movement, or pain.  X-
rays showed minimal arthritic changes in the right knee.

An October 2008 VA examination report notes the Veteran's 
complaints of right knee pain, instability, locking, 
fatigability, lack of endurance and flare-ups.  The Veteran 
reported that he was not working due to his MS.  He denied 
receiving any treatment for his right knee.  He arrived for 
examination in a wheelchair, but was able to rise without 
assistance and walk into the exam room without ambulatory 
aids.  He was able to get on and off of the exam table 
without assistance.  On examination, his gait was stable.  
There was no muscle wasting or objective evidence of pain, 
instability, locking, fatigability, or lack of endurance.  
Range of motion was from 0 degrees of extension to 130 
degrees of flexion, with no complaints of fatigue, weakness 
with repetitive motion, pain, instability, edema, effusion, 
instability, redness, heat, or guarding on movement.  
Varus/valgus testing was normal.  McMurray's sign was 
negative.  There was no instability, subluxation, or locking.  
The Veteran was able to tandem walk.  The examiner opined 
that range of motion was not additionally limited by fatigue, 
weakness, lack of endurance, or flare-ups.  X-rays were 
normal.

A close review of the record reveals no distinct period 
during which the criteria for the next higher (combined 30 
percent) rating were met as to the Veteran's service- 
connected right knee disability.  See Hart, supra.
The Veteran's service-connected right knee disability has 
been rated 20 percent under Code 5258, the maximum rating 
available under this code.

As for rating the knee alternatively based on limitation of 
motion, during the period of the appeal flexion of the right 
knee has not been less than 120 degrees.  As flexion is not 
limited to 45 degrees, the criteria for a 10 percent rating, 
based on limitation of flexion, under Code 5260, considering 
functional loss due to pain, weakness, excess fatigability, 
pain on movement, swelling, atrophy, or painful motion, have 
not been met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra. 

During the period of the appeal extension of the right knee 
has been normal at 0 degrees except on one occasion in 2002 
when it was limited to 5 degrees.  As extension is not 
limited to 10 degrees, the criteria for a 10 percent, based 
on limitation of extension, under Code 5261, considering 
functional loss due to pain, weakness, excess fatigability, 
pain on movement, swelling, atrophy, or painful motion, have 
not been met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra. 

Accordingly, an alternate compensable rating for either 
limitation of flexion or extension is not warranted.  

As for a rating under Code 5257, as noted above, during the 
period of the appeal there is no objective evidence of slight 
subluxation or lateral instability attributable to the 
Veteran's service-connected right knee disability.  

Moreover, the Board also has considered whether the Veteran 
is entitled to a greater level of compensation on an 
extraschedular basis.  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
the Veteran is unemployed but has stated that this is due to 
his MS, not his right knee disability.  Comparing the 
Veteran's disability level and symptomatology to the rating 
schedule, the degree of disability shown (extent of 
involvement and associated functional impairment) throughout 
the entire appeal period under consideration is contemplated 
by the rating schedule and the assigned "staged" ratings are, 
therefore, adequate, and no referral for an extraschedular 
rating is required.

The preponderance of the evidence is against this claim, and 
it must be denied.


ORDER

Service connection for MS is granted.

A rating in excess of 20 percent for right knee disability is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


